In a turnover proceeding pursuant to SCPA 2103, (1) Mary Ann Pistilli appeals from an order of the Surrogate’s Court, Queens County (Nahman, S.), dated September 2, 1997, which, inter alia, denied her motion to renew the petitioner’s prior motion for summary judgment which was granted by order dated April 17, 1995, and (2) Frank Pistilli appeals from an order of the same court, dated December 11, 1997, which denied his separate motion to renew the petitioner’s prior motion for summary judgment which was granted by the order dated April 17, 1995.
Ordered that the orders are affirmed, without costs or disbursements.
The Surrogate’s Court properly denied the appellants’ respective motions to renew on the basis of “newly-discovered evidence”. The appellants failed to proffer any evidence that the purported new evidence could not have been discovered through the exercise of due diligence (see, Structural Concrete Corp. v Campbell Assocs. Corp., 224 AD2d 516).
*490The appellants’ remaining contentions are without merit. Joy, J. P., Friedmann, Krausman and Luciano, JJ., concur.